Citation Nr: 9907840	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for residuals of 
frostbite to the feet.

3.  Entitlement to an increased rating for service connected 
myositis of the lumbosacral spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from September 1959 to 
August 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1991 and November 1994 rating decisions by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded this 
case in May 1997, and following the appellant's testimony 
before the Travel Board and his submission of additional 
evidence, the case has been returned for further appellate 
review.

The appellant's claim for an increased rating for his service 
connected myositis of the lumbosacral spine is addressed in 
the remand appended to this decision.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for a psychiatric disorder is not plausible.

2.  The appellant's claim of entitlement to service 
connection for residuals of frostbite of the feet is not 
plausible.



CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for residuals of 
frostbite to the feet is not well grounded, and there is no 
further statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for a psychiatric disorder

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends, in essence, that his psychiatric 
disorder stems from the stresses he faced while guarding 
airplanes during the Cuban Missile Crisis.  During his 
appearances before the RO in July 1992 and the undersigned in 
December 1998, he testified that his duties involved 
protecting B- 47's and B- 52's which were loaded with nuclear 
weapons.  During the Cuban Missile Crisis, his station was on 
constant alert status for 3- 4 months, and his long shift 
assignments were mentally and physically exhausting.  
Additionally, his base was within a 15- minute strike from 
the Soviet Union and he had to contend with war protestors 
attempting to climb over the fence.  At one point he became 
stressed out and his commander referred him to counseling.  
Following his counseling, he was relieved of duty involving 
protection of nuclear weapons, and was given a less stressful 
assignment.  He did not seek treatment for his psychiatric 
disorder following service because it was not socially 
acceptable to do so.  He first sought psychiatric counseling 
following a broken marriage.

The appellant's DD Form 214 shows that he served with the air 
police.  Service medical records show that he reported 
"frequent trouble sleeping" and "depression or excessive 
worry" at an examination in November 1961.  However, his 
psychiatric status was clinically evaluated as "normal."  
He also underwent psychiatric evaluation in May 1962 due to 
complaint of nervousness brought on by standing guard for 
aircraft.  However, psychiatric evaluation was negative, the 
clinical impression was "normal," and he was discharged to 
duty.  On his discharge examination in August 1963, he denied 
complaint of "frequent trouble sleeping" and "depression 
or excessive worry."  His psychiatric status was clinically 
evaluated as "normal."

VA examination in December 1974 revealed grossly normal 
psyche and personality traits.  The appellant was well 
oriented on all planes, and need for special neuropsychiatric 
tests was not indicated.  A VA outpatient treatment record, 
dated in February 1978, reveals an examiner's notation that 
the appellant's complaint of pain involving his coccyx might 
have a psychosomatic component.  In March 1979, the appellant 
complained of tension of several years' duration.

In September 1988, the appellant was seen at the Gessler 
Clinic for complaint which included syncope of undetermined 
etiology and stress.  He was referred for counseling due to 
an anxiety reaction, and he was prescribed Xanax.

In December 1989, the appellant sought counseling at Peace 
River Center for Personal Development, Inc., (Peace River) 
for marital and job- related problems.  On his initial 
consultation, he denied a prior psychiatric history.  Over 
the course of his counseling, he displayed symptomatology of 
anxiety, depression, inability to concentrate and persecutory 
delusions.  In August 1990, he was diagnosed with an 
adjustment disorder with depressed mood brought on "mostly 
by job related stress."  

A letter from Clinical Counseling Associates, dated in July 
1990, reveals that the appellant sought counseling mainly for 
his job- related stress, although it was obvious that some of 
his stress load stemmed from family problems.  His primary 
symptoms were irritability and interference with 
concentration.  He reported some increase in appetite.  His 
symptoms definitely warranted treatment.

In an affidavit dated in March 1992, [redacted], the 
appellant's service mate who had been stationed with him at 
Fairford, England, reported that their job was to guard B- 47 
aircraft that were on alert status and were our nation's 
first line of defense.

In March 1994, the appellant underwent psychological 
evaluation for disability at Behavioral Healthcare Centers.  
He told the examiner that he related his psychological 
problems to his divorce and loss of his job.  Clinical 
evaluation indicated a diagnosis of dysthymia.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The evidence does show that the appellant voiced complaint of 
nervousness, sleeping trouble and depression or excessive 
worry during active service.  However, he was examined 
contemporaneously with these symptoms and clinical 
evaluations indicated a normal psychiatric status.  Upon his 
discharge, he denied complaint of sleep difficulty and 
depression or excessive worry, and his psychiatric status was 
once again evaluated as "normal."

Review of the post- service medical records shows that his 
psyche and personality traits were evaluated as grossly 
normal on VA examination in 1974.  He first sought counseling 
for stress in 1988, many years following his discharge from 
service.  He was treated for an adjustment disorder with 
depressed mood stemming from marital and job- related 
problems in 1989, and he was diagnosed with dysthymia in 
1990.  There is no medical opinion in the record that links 
his current dysthymic disorder to service or to the symptoms 
manifested in service.  To the contrary, his treating 
psychiatrist at Peace River indicated that his dysthymic 
disorder was brought on "mostly by job related stress."  
Additionally, the appellant himself told his examiner at 
Behavioral Healthcare Centers that his psychological problems 
were related to his divorce and his job loss.

In this case, the appellant has testified as to his belief 
that a relationship exists between his in- service symptoms 
and his current diagnosis.  For purposes of a well grounded 
analysis, his assertions are presumed credible.  See King v. 
Brown, 5 Vet.App. 19, 21 (1993).  However, they are not 
sufficient to well ground the claim.  He is competent to 
describe psychiatric signs and symptoms, but he is not 
qualified to render a medical diagnosis.  Grottveitt, 5 
Vet.App. at 93.  Any linkage of his current symptomatology to 
that displayed in service requires opinion from a medical 
practitioner.  See Savage v. Gober, 10 Vet.App. 488 (1997); 
38 C.F.R. § 3.303(b) (1998) (medical expertise required to 
relate a current disability etiologically to post- service 
symptoms).

Accordingly, not all of the Caluza requirements are present, 
and the claim must be denied as not well grounded.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  Here, the appellant has 
not referenced any existing evidence which arguably would 
well ground the claim, and, therefore, VA has no further duty 
under 38 U.S.C.A. § 5103(a).

II.  Service connection for residuals of frostbite to the 
feet

The issue on which the appellant testified before the 
undersigned at the Travel Board hearing in December 1998 was 
characterized as whether he had presented new and material 
evidence to reopen the claim.  Apparently, this was based on 
a final rating decision in February 1975 wherein the RO had 
denied service connection for a bilateral foot condition.  
However, at that time, the appellant had not specifically 
claimed service connection for frostbite of the feet, and the 
rating decision had involved flat feet and athlete's foot, 
but not frostbite.  Because the issue of service connection 
for frostbite of the feet has not been the subject of a prior 
final decision, the claim is properly considered on the 
merits.

The claim arose from a May 1991 rating decision which found 
that the appellant had not submitted new and material 
evidence to reopen the claim for service connection for a 
foot condition.  However, careful examination of the 
Statement of the Case in April 1992, the Hearing Officer's 
decision in March 1993 and the Supplemental Statement of the 
Case in April 1993 shows that the frostbite claim was also 
considered on the merits, that the appellant was provided 
with the laws and regulations applicable to a merit-based 
claim and that he was informed of the evidence that he needed 
to present.  Further, he has testified twice is support of 
his claim, and on both occasions, argued the merits of the 
claim.  Accordingly, he will not be prejudiced by the Board's 
decision on the merits.  Bernard v. Brown, 4 Vet.App. 384 
(1993).

Service medical records are negative with respect to 
frostbite of the feet.  To the contrary, the appellant 
specifically denied foot trouble on examinations in 1961 and 
1963.  He did, however, receive treatment with pHisoHex and 
an ointment dressing for frostbite at the end of the thumb on 
the right hand on March 10, 1960.

The appellant also submitted additional medical evidence as 
follows: medical records from St. Bernard Hospital regarding 
treatment for tonsillitis in May 1951 and duodenal ulcer in 
October 1964; a letter from Paul E. Coury, M.D., regarding 
treatment for peptic ulcers in May 1973 and March 1975, and 
paravertebral muscle spasm in October 1973; treatment records 
from the Watson Clinic, dated from April 196[?] to January 
1970, mostly regarding treatment for injuries stemming from a 
motorcycle accident; a letter from Troy H. Hutchinson, II, 
M.D., regarding treatment for dermatitis in September 1971 
and a letter from J. G. Switzer, Jr., D.O., showing treatment 
for multiple contusions and abrasions in 1969, as well as 
gastroduodenitis in December 1969.  These records were 
negative for treatment, complaint, manifestation or diagnosis 
of a frostbite of the feet.

Additionally, on VA examination in December 1974, the 
appellant complained of athlete's foot and flat feet which 
throbbed with pain and swelled.  Physical examination 
indicated a diagnosis of mild athlete's foot with 
interdigital erosion of the left 4th and 5th interspace.

A lay affidavit from Mr. [redacted], received in March 1975, 
reported that he and the appellant both performed guard duty 
while stationed in Fairford, England.  This duty involved 
standing for long periods of time with no regards for the 
weather conditions.  The appellant had often complained to 
him of foot problems.

VA outpatient treatment records, beginning in December 1977, 
relating to various complaints not involving the foot; 
progress notes from Peace River Center for Personal 
Development, Inc., beginning in December 1989, regarding 
treatment for an adjustment disorder with depression; 
additional records from the Watson Clinic showing treatment 
for back and rectal pain in September 1979; treatment reports 
from Dr. T. M. Caswall, covering the time period of March 
1975 to June 1988, for various complaints not involving the 
feet; treatment records from the Gessler Clinic, beginning in 
September 1988, showing treatment for anxiety reaction, 
indigestion, skin disorder of the back and syncopal episode; 
treatment records involving complaint of abdominal and rectal 
pain from Winter Haven Hospital beginning in May 1982; 
treatment records relating to back disability from Debra K. 
Roggow, D.O., beginning in December 1996; treatment records 
relating to counseling for dysthymia from Peace River 
beginning in 1989; a letter from Clinical Counseling 
Associates, dated in July 1990, regarding counseling for 
stress; a March 1994 letter from Behavioral Healthcare 
Centers regarding evaluation of the appellant's mental 
status; and a January 1995 report of employability conducted 
by Sash S. Seshadri, M.D.

In a March 1992 affidavit, Mr. [redacted], once again, reported 
his personal knowledge that the appellant performed long 
hours of guard during the very cold, and often wet, English 
winters.  He further stated that he observed the appellant's 
skin of the feet crack, peel and bleed during service.

The appellant also presented testimony in support of his 
claim during his appearance before the RO in July 1992 and 
before the undersigned in December 1998.  He testified that, 
during service, he was treated with salve and gauze for 
frostbite.  The winter weather in England was very cold, and 
his only foot attire consisted of a pair or two of wool socks 
and his combat boots.  At times, he had to stand in pools of 
water.  His feet had turned both black and white, and his 
skin peeled and cracked.  His feet since his exposure had a 
constant dull ache and tingling which was more symptomatic in 
cold weather.  Generally, these symptoms were more severe in 
the right foot.  During service, he was put on light duty for 
his foot problems.  He felt as if he had a circulation 
problem, however, he had never been told that he had 
circulatory problems of his legs or feet.  In 1992, a 
podiatrist had operated on his big toe and he was prescribed 
special shoes.  The appellant was told by his podiatrist that 
his right foot disorder stemmed from one leg being longer 
than the other.

Upon reviewing the pertinent evidence, the Board finds that 
the appellant's claim of service connection for residuals of 
frostbite to the feet is not well grounded.  Examinations of 
the feet during service failed to detect any objective 
evidence of disability.  Additionally, there is no medical 
evidence of record that the appellant suffers from any 
residual cold injury.

The appellant is of the opinion that he incurred a cold 
injury during service.  He has testified to foot pain, 
circulatory disorder and skin changes.  Mr. [redacted] has also 
described observing the appellant's skin problems.  However, 
neither individual is competent to relate such symptomatology 
to a chronic foot disorder resulting from a cold injury.  
Grottveitt, 5 Vet.App. at 93.  Additionally, the appellant 
has provided testimony to continuity of symptomatology, but 
he has not provided medical opinion from a qualified medical 
doctor showing a link, or nexus, between his foot disability 
and his period of active service.  See Savage, 10 Vet.App. 
488, 497 (1997).  Because the appellant has failed to present 
competent evidence of a chronic foot disability causally 
related to active service, the claim, accordingly, is not 
well grounded, and must be denied.  See Edenfield, 8 Vet.App. 
384 (1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  During his appearance 
before the RO in July 1992, the appellant testified that a 
podiatrist performed a surgical operation to correct his big 
toe.  He specifically indicated that his podiatrist told him 
that his right foot disability was the result of one leg 
being longer than the other.  During his testimony before the 
undersigned, he indicated that he had never been told by a 
medical professional that he had any circulatory problems in 
his feet.  As such, the Board finds that the appellant has 
not referenced any evidence which is likely to render his 
claim plausible and, therefore, VA has no further duty under 
38 U.S.C.A. § 5103(a).  See generally Brewer v. West, 11 
Vet.App. 228, 236 (1998).




ORDER

A well grounded claim of service connection for a psychiatric 
disorder not having been submitted, the claim is denied.

A well grounded claim of service connection for residuals of 
frostbite to the feet not having been submitted, the claim is 
denied.


REMAND

During his appearance before the undersigned in December 
1998, the appellant testified to daily back pain which 
increased upon exertion.  He stated that he was physically 
unable perform any activity involving prolonged sitting or 
walking.  He also stated that, approximately once a week, he 
would have painful back attacks which necessitated bed rest.  
He made similar statements in his application for Social 
Security benefits.  He has also referred to back injuries 
following his discharge from service.  The Board is of the 
opinion that the appellant should undergo VA orthopedic 
examination which addresses the extent of his functional 
impairment related to his service connected disability of 
myositis of the lumbosacral spine, as required by Deluca v. 
Brown, 8 Vet.App. 202 (1995).

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and 
request the names, addresses and approximate 
treatment dates of all providers of treatment in 
connection with post-service back injury, if any.  
The RO obtain any records so identified. 

2.  The RO should obtain all current VA treatment 
records, both inpatient and outpatient, and all 
current private treatment records, related to the 
appellant's back disability.

3.  Following the receipt of any additional 
records, the RO should schedule the appellant for 
VA orthopedic examination for the purpose of 
determining the nature and severity of his service 
connected disability of myositis of the 
lumbosacral spine.  If the appellant suffers from 
back disability which cannot be considered part 
and parcel of the service connected myositis of 
the lumbosacral spine, the examiner should so 
state, and should specifically identify all 
symptomatology related to his myositis of the 
lumbosacral spine.  In addition to addressing the 
range of motion of the appellant's lumbar spine, 
the examiner is requested to specifically address 
the extent of impaired function and functional 
loss within the analytical framework set forth in 
DeLuca v. Brown, 8 Vet.App. 202 (1995) (medical 
examination must comply with requirements of 
38 C.F.R. §§ 4.40 and 4.45 which, in addition to 
the schedular criteria, require the examiner to 
express opinion on whether pain could 
significantly limit functional ability on motion 
during use with acute flare- ups of disability and 
in terms of the degree of additional range-of-
motion loss due to weakened movement, excess 
fatigability, or incoordination).  The claims 
folder and a copy of this remand should be made 
available to the examiner.

4.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Following the completion of the above, the RO 
should readjudicate the claims, considering all 
relevant schedular criteria.  Consideration of 
evaluation for the service- connected back 
disability under 38 C.F.R. §§ 4.40 and 4.45 is 
requested and, therefore, must be addressed on 
readjudication.  If any benefit sought on appeal, 
for which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



- 12 -


- 1 -


